Form of Change in Control Agreement effective January 1, 2007.
EX-10.1








TransCommunity Financial Corporation




Change in Control Agreement







This Change in Control Agreement (this “Agreement”) dated this 26th day of
September, 2006, by and between William B. Littreal (“Employee”) and
TransCommunity Financial Corporation (the “Company”), shall become effective
January 1, 2007.




1.

Change in Control




In the event that  (i) a Change in Control, as defined herein, occurs during
Employee’s employment as a full-time employee of the Company or any 100% owned
subsidiary of the Company and (ii) within the period beginning on the date of
closing of the Change of Control and ending one (1) year thereafter, (a)
Employee’s employment with the Company is terminated, including voluntary
cessation by Employee of employment, for any reason, except for fraud,
dishonesty, embezzlement, gross negligence or willful misconduct, (b) Employee
is removed as Chief Financial Officer of the Company; (c) Employee’s job
responsibilities are materially changed and restricted, (d) Employee’s annual
salary rate is decreased, or (e) Employee’s office is based more than five (5)
miles from the facility where Employee was located ninety (90) days prior to the
announcement of the possible Change of Control, the Company will owe Employee
severance pay. If severance pay is owed to Employee, the Company shall pay
Employee, within thirty (30) days after the pertinent triggering event, an
amount equal to the sum of (i) the Employee's annual base salary in effect on
the date of the pertinent triggering event plus (ii) the amount of bonus, if
any, paid to the Employee during the calendar year preceding the calendar year
in which the Change in Control occurs, plus (iii) an additional amount which is
sufficient to pay all federal, state and unemployment taxes on the amount in (i)
and (ii) above and on this additional amount in item (iii).  In addition, for a
period of one year following termination of Employee’s employment with the
Company, the Company shall continue Employee’s participation in all employee
benefit programs in which Employee participates immediately prior to
termination, provided that Employee’s continued participation is possible under
the applicable terms, conditions and eligibility requirements of such plans and
programs. Employee’s continued participation in such plans and programs shall be
at no greater cost to Employee than the cost paid by Employee immediately prior
to termination. If Employee’s participation in any such plan or program is
barred, the Company shall arrange, upon comparable terms, and at no greater cost
to Employee than the cost paid by Employee for such benefits prior to
termination, to provide Employee with benefits substantially similar to, or
greater than, those which Employee is entitled to receive under any such plan or
program.  Otherwise, the Company shall have no obligation to Employee if a
Change in Control occurs.

2.

Definition of “Change in Control”




For purposes of this Agreement, the term “Change in Control” means the
occurrence, with respect to TransCommunity Financial Corporation (for purposes
of this Section 2, the “Company”) of any of an “Acquisition of Controlling
Ownership” (as defined in clause





--------------------------------------------------------------------------------

(i) below), a “Business Combination” (as defined in clause (ii) below), a
“Liquidation or Dissolution” (as defined in clause (iii) below) or if Employee’s
employment with the Company is terminated for any reason except for fraud,
dishonesty, embezzlement, gross negligence or willful misconduct.




(i)

“Acquisition of Controlling Ownership” means the acquisition (excluding any
registered offerings of the Company’s stock)  by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than fifty percent (50%) of either (x) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”).  Notwithstanding the foregoing,
for purposes of this clause (i), the following acquisitions shall not constitute
a Change in Control:




(A)

any acquisition directly from the Company;




(B)

any acquisition by the Company;




(C)

any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or




(D)

any acquisition by any corporation pursuant to a transaction which complies with
paragraphs (A), (B) and (C) of clause (ii) below.







(ii)

“Business Combination” means the consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”) unless all of the following
occur:




(A)

all or substantially all of the individuals and entities who were the beneficial
owners respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries, in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be,








2




--------------------------------------------------------------------------------

(B)

no Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly,  more than thirty percent (30%) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination, or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination, and




(C)

at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Board of the
Company immediately prior to the closing of such Business Combination or were
elected by such majority at the time of the execution of the initial agreement,
or of the action of the Board, providing for such Business Combination.




(iii)

“Liquidation or Dissolution” means the approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.




3.

Nonqualified Deferred Compensation Omnibus Provision




It is intended that any payment or benefit which is provided pursuant to or in
connection with this Agreement which is considered to be nonqualified deferred
compensation subject to Section 409A of the Code shall be paid and provided in a
manner, and at such time and in such form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance.  In connection with effecting
such compliance with Section 409A of the Code, the following shall apply:




(i)

Notwithstanding any other provision of this Agreement, the Company is authorized
to amend this Agreement, to delay the payment of any monies and/or provision of
any benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather rules
thereunder).  




(ii)

Neither the Employee nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any manner
which would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder).  Notwithstanding the foregoing:




(A)

Payment may be delayed for a reasonable period in the event the payment is not
administratively practical due to events beyond the recipient’s control such as
where the recipient is not competent to receive the payment, there is a dispute
as to amount due or the proper recipient of such payment, additional time is
needed to calculate the amount payable, or the payment would jeopardize the
solvency of the Company.




(B)

Payments shall be delayed in the following circumstances:  (1) where the Company
reasonably anticipates that the payment will violate the





3




--------------------------------------------------------------------------------

terms of a loan agreement to which the Company is a party and that the violation
would cause material harm to the Company; or (2) where the Company reasonably
anticipates that the payment will violate Federal securities laws or other
applicable laws; provided that any payment delayed by operation of this clause
(B) will be made at the earliest date at which the Company reasonably
anticipates that the payment will not be limited or cause the violations
described.




(iii)

If the Employee is a specified employee of a publicly traded corporation as
required by Section 409A(a)(2)(B)(i) of the Code, and any payment or provision
of any benefit hereunder is subject to Section 409A any payment or provision of
benefits in connection with a separation from service payment event (as
determined for purposes of Section 409A of the Code), as opposed to another
payment event permitted under Section 409A, shall not be made until six months
after the Employee’s separation from service (the “409A Deferral Period”).  In
the event such payments are otherwise due to be made in installments or
periodically during the 409A Deferral Period, the payments which would otherwise
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payments shall be made as otherwise scheduled.  In the event benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at the Employee’s expense, with the Employee having a right to
reimbursement from the Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.




4.

Employment Generally




Upon the effective date of this Agreement, Employee will be an “at will”
employee of the Company and this Agreement shall confer no rights to continuing
employment.




5.

Notices

All notices, consents, and other communications to, upon, and between the
respective parties hereto shall be in writing and shall be deemed to have been
given, delivered, or made when sent or mailed by registered or certified mail,
postage prepaid, and return receipt requested and addressed to the Company at
its principal office in Richmond, Virginia, and to the Employee at his residence
as shown upon the employment records of the Company.

6.

Modification

No provision of this Agreement, including any provision of this Section, may be
modified, deleted or amended in any manner except by an agreement in writing
executed by the parties hereto.











4




--------------------------------------------------------------------------------

7.

Benefit

All of the terms of this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the Company and its successors and assigns and by the
Employee and his personal representatives.

8.

Severability

In the event that any part of this Agreement shall be held to be unenforceable
or invalid, the remaining parts shall nevertheless continue to be valid and
enforceable as though the unenforceable or invalid portions were not a part
hereof.

9.

Construction

This Agreement is executed and delivered in the Commonwealth of Virginia,
without reference to that jurisdiction’s conflict of law provisions.  This
Agreement supersedes all other agreements, whether oral or written, between the
Employee and the Company, or any of its affiliated or parent companies, with
respect to the terms of Employee’s employment by the Company or any of its
affiliated or parent companies.  All such prior agreements are null and void.

10.

Headings

The headings provided herein are for convenience only and shall not affect the
interpretation of this Agreement.

11.

Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original.

12.

Effective Date

This Agreement shall become effective as provided for in the first paragraph of
this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.




TransCommunity Financial Corporation

Employee





_____________________________

__________________________

   Bruce B. Nolte, President & CEO

   

   William B. Littreal





5


